Title: From Benjamin Franklin to Dumas, 18 March 1779
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir
Passy, March 18 1779
I received duly yours of the 3 inst. My Indisposition seems to be wearing off; and I hope will permit me to go abroad in a few Days.
Mr. Neufville’s first Propositions were so much out of the Way, that I could not accept them. He required a fifth Part of the Loan to be sent over to him annually during the first 5 years in the Produce of America for Sale, & the Money to remain in his Hands as a Fund for paying off the Debt in the last 5 years. By this Means, he would have had the Use of our Money while we were paying Interest for it. He dropt this Demand on my Objecting to it, and undertook to procure a subscription on reasonable Terms. I wish him success, but as the English give at Present higher Interest than I am permitted to offer, I have little Dependance on that Subscription. Let me know what you hear of it from Time to Time.
M. Adams is gone to Nantes to take his Passage for America in one of our Frigates. Mr. A Lee has retired from Chaillot to Paris; And his Brother is come on a Visit from Francfort. He talks of a Congress to be held in Germany & seems to want me to advise his Attendance there incogn. I know nothing of it, or of any Use he can be of there, & therefore can give no Advice about it. He talks of 20,000 Men at Liberty by the German Peace to be hired by the English against us, and would be employd in preventing it— What do you think or learn of these Circumstances?
The present Situation of Affairs in your Country is interesting. Unacquainted as I am with your Parties & Interests, I find it difficult to conceive how they will terminate. I am, Dear Sir &ca
M. Dumas.
